Citation Nr: 0006098	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-06 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a timely substantive appeal was filed from the 
April 1995 rating decision which denied entitlement to an 
increased evaluation in excess of 10 percent for a right foot 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder, to 
include dermatitis, poison ivy, poison oak, plantar warts, 
dry skin, rosea, acne and/or dandruff.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from August 1974 
to August 1977.  She apparently then was a member of the Army 
Reserves from September 1977 to July 1983.  This case comes 
before the Board on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the appellant's claim of 
entitlement to an evaluation in excess of 10 percent for her 
right foot disability, as well as her claims of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and for various skin disorders.  

As a technical legal matter, the only issues over which the 
Board clearly has appellate jurisdiction are set forth on the 
title page.  The Board points out that the issue of 
entitlement to service connection for a psychiatric disorder 
other than PTSD has not yet been adjudicated by the RO and 
that the decision below is limited to the issue of PTSD, 
only.  The Board also points out that the RO denied 
entitlement to an increased rating for a right foot 
disability by rating decision dated in May 1996.  For the 
reasons set forth below, the issue of an increased rating for 
the right foot disability is returned to the RO for 
appropriate action.

The Board notes that the RO issued a rating decision, in May 
1996, in which her claim for a total rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities was denied.  The appellant 
submitted a Notice of Disagreement (NOD) in December 1996; 
the RO subsequently issued a Statement of the Case (SOC) in 
July 1999.  Since the case was shortly thereafter transferred 
to the Board, it is unknown whether the appellant has 
completed the procedural steps necessary for the appeal of 
this matter; therefore, the Board has not included it in its 
consideration of the issues on appeal.

The Board also notes that the RO issued a rating decision, 
dated in April 1999, in which her claim of entitlement to 
service connection for bilateral vision loss was denied.  
Since the appellant has apparently neither initiated nor 
completed the procedural steps necessary for an appeal of 
this issue, the Board has not included it in its 
consideration of the issues on appeal.


FINDINGS OF FACT

1.  In a rating decision issued in April 1995, the RO denied 
granted entitlement to a compensable evaluation of 10 percent 
for the appellant's right foot disability.  Notice of that 
action was mailed to the appellant on June 16, 1995.

2.  In July 1995, the appellant submitted a NOD with the 
April 1995 rating decision, alleging that her right foot 
condition was more disabling.  The NOD was submitted on a VA 
Form 9, Appeal to the Board, and contained a request for a 
Travel Board hearing at the RO; this request was withdrawn in 
writing in March 1997.  

3.  The RO then issued an SOC, in May 1996, on the right foot 
increased rating issue.  The SOC was mailed to the appellant, 
and to her representative, on May 29, 1996.  That document 
told both the appellant and her representative that they had 
60 days in which to respond to the SOC, and noted the need 
for filing a substantive appeal even if a hearing was 
requested.

4.  No further communication from the appellant's 
representative or the appellant occurs in the evidence of 
record until the representative submitted a letter to the RO 
on December 26, 1996, as well as a written statement from the 
appellant and some private medical records.  This letter 
indicated disagreement with the action taken by the RO in its 
May 1996 rating which continued the 10 percent evaluation for 
the right foot disability and denied three other issues.

5.  The appellant did not file a substantive appeal within 60 
days of the date of the mailing of the SOC or within the one-
year period from the date of the notice of the April 1995 
rating action denying her claim listed in #1 above.

6.  The evidence does not establish that the appellant 
currently has any skin disorder that is related to service.  
The appellant has submitted no evidence showing any 
continuing or existing dermatologic pathology that is related 
to service, nor has she submitted any evidence showing a 
current diagnosis or treatment for any skin disorder. 

7.  The appellant also has not submitted medical evidence of 
any nexus between any alleged skin disorder and any disease 
or injury incurred during service.

8.  There is no competent evidence that the appellant 
currently manifests a clear diagnosis of PTSD attributable to 
service.

9.  The appellant's claim for service connection for PTSD is 
not plausible.


CONCLUSIONS OF LAW

1.  The appellant has not perfected an appeal to the April 
1995 denial of her claim for a rating in excess of 10 percent 
for her right foot disability; she did not file a timely 
substantive appeal or a timely response to the Statement of 
the Case on this issue - which is a condition predicate for 
conferring jurisdiction upon the Board.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (1999).

2.  Well-grounded claims of service connection for PTSD and 
any skin disorder(s) have not been presented and those claims 
are denied.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 4.125(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness Issue.

An appeal consists of a timely filed notice of disagreement, 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  A substantive appeal 
consists of a properly completed VA Form 1-9, Appeal to Board 
of Veterans' Appeals, or correspondence containing the 
necessary information.  The substantive appeal, in pertinent 
part, must be filed within 60 days from the date of the 
mailing of the statement of the case or within the remainder 
of the one-year period from the date of the mailing of the 
notification of the initial review or determination being 
appealed, whichever period ends later.  An extension of the 
60-day period for filing a substantive appeal may be granted 
for good cause shown.  A request for such extension must be 
made in writing and must be made prior to expiration of the 
time limit for filing the substantive appeal.  Otherwise, the 
determination becomes final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ §§ 20.202, 20.302, 20.303.  See also 38 U.S.C.A. § 7108; YT 
v. Brown, 9 Vet. App. 195, (1996); Roy v. Brown, 5 Vet. App. 
554 (1993); Rowell v. Principi, 4 Vet. App. 9 (1993).

In a rating decision dated April 17, 1995, the RO denied 
granted entitlement to a compensable evaluation of 10 percent 
for the appellant's right foot disability.  Notice of that 
action was mailed to the appellant on June 16, 1995.  In July 
1995, the appellant submitted an NOD as to the April 1995 
rating decision, alleging that her right foot condition was 
more disabling.  The NOD was submitted on a VA Form 9, Appeal 
to the Board, and contained a request for a Travel Board 
hearing at the RO; this request was withdrawn in writing in 
March 1997.  

The RO then issued an SOC in May 1996 on the right foot 
disability issue.  The SOC was mailed to the appellant and to 
her representative on May 29, 1996.  In the cover letter sent 
with the SOC, the appellant and her representative were 
informed of the need to submit a substantive appeal, and the 
time limit necessary to do so.  That document specifically 
told both the appellant and her representative that they had 
60 days in which to respond to the SOC, and noted the need 
for filing a substantive appeal even if a hearing was 
requested.

Review of the evidence of record reveals no further 
communication from the appellant's representative or the 
appellant until the representative submitted a letter to the 
RO on December 26, 1996; a written statement from the 
appellant dated in November 1996, and some private medical 
records were apparently also submitted at that time.  The 
December 1996 letter indicated disagreement with the action 
taken by the RO in its May 1996 rating which continued the 10 
percent evaluation for the right foot disability and denied 
three other issues.  

The appellant and her representative have argued that the 
appellant should not be penalized for her failure to timely 
file a substantive appeal because she was hospitalized during 
the time period in question.  Review of the notice letter 
that accompanied the May 1996 mailing of the SOC indicates 
that it was clearly stated that the record would be closed if 
no communication was received within 60 days.  Moreover, a 
precise form is not needed.  In this case, there is no 
evidence of timely intent to appeal following the issuance of 
the SOC.

Thus, the evidence of record discloses no evidence of a 
timely substantive appeal, nor any correspondence from the 
appellant or her representative which could be reasonably 
construed as such dated prior to July 29, 1996, (60 days from 
May 29, 1996), nor is there any evidence of record of a 
request for an extension of said 60-day time period after May 
29, 1996, and prior to July 29, 1996.  While the record does 
contain a letter from the appellant's representative dated 
subsequent to the SOC, this letter was submitted almost five 
months after the July 29, 1996 deadline.  

The Board notes that the address to which the SOC was mailed 
was the same address as that on the original claim and the 
NOD.  Moreover, the appellant listed this same address on her 
VA Form 9 submitted in March 1997.  Further, there is nothing 
to suggest that the initial mailing of the SOC to the 
appellant, under a cover letter dated May 29, 1996, was 
returned.  The Board also notes that no contention concerning 
nonreceipt of the May 1996 SOC by the appellant's 
representative has been advanced.  

Thus, it appears that the SOC, given the presumption of 
regularity attaching to the acts of public officers under 
Ashley v. Derwinski, 2 Vet. App. 62 (1992), was sent to the 
appellant in May 1996.  This presumption of regularity is 
only overcome by 'clear evidence to the contrary', and no 
such 'contrary' evidence is shown in this case.  In the 
Board's opinion, there is no clear evidence to the contrary 
that information was provided to the appellant by the RO in 
the regular course of business.  See Ashley at 65.  
Furthermore, even if there was evidence of nonreceipt by 
either the appellant or the appellant's representative, that 
evidence, standing alone, is not the type of clear evidence 
to the contrary which would be sufficient to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992).

Because the neither the appellant or her representative filed 
a timely substantive appeal or response to the May 1996 SOC, 
and pursuant to the statutory provisions of 38 U.S.C.A. 
§ 7105, the Board therefore concludes that a timely appeal to 
the Board, as described by 38 U.S.C.A § 7105 and 
38 C.F.R. § 20.302, was not perfected.  YT v. Brown, 9 Vet. 
App. (1996).  See also Roy v. Brown, 5 Vet. App. 554 (1993).  
Thus, in the absence of a timely perfection of the appeal, 
the Board is without jurisdiction to consider the underlying 
claim and the appeal must be dismissed.  The Board also 
points out that no determination is being made on the merits 
of this claim, since it is not properly before the Board on 
appeal at this time.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.200; 
Rowell, 4 Vet. App. 9 (1993); Roy, 5 Vet. App. 554 (1993).

II.  Service Connection Claims.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

It is noted that there are Social Security Administration 
records that are not on file.  Those records, while showing 
disabling manifestations at the time of the award of 
disability benefits (in approximately 1986) would not shown 
the etiology or onset of the pathology necessary for 
considerations of service connection.  Thus, as those records 
are not indicated for consideration of these issues, the 
Board concludes that a decision as to these issues can be 
undertaken without obtaining those records.  See e.g. Holoway 
v. Brown, 4 Vet. App. 454 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant contends that she suffered in-service from 
various dermatologic conditions for which she received 
treatment and that she continues to suffer from skin disorder 
problems as a consequence of the alleged in-service 
pathology.  She further contends that she currently suffers 
from PTSD that is related to service.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence 
in this case shows no conclusive evidence of the diagnosed 
existence of PTSD or any chronic skin disorder and denial of 
the claims could be warranted on the basis that the claims 
are not well-grounded because there is no current disability, 
i.e., there is no diagnosis of PTSD and there is no diagnosis 
of dermatologic pathology.  

Review of the service medical records reveals that, on the 
report of medical history associated with her service 
entrance examination conducted in August 1974, the appellant 
reported that she suffered from depression or excessive 
worry.  The accompanying doctor's note indicates that the 
appellant had had mild depressions that were never treated 
with medications.  However, there is no medical evidence in 
the rest of the service medical records demonstrating the in-
service existence of any PTSD or skin disorder nor is there 
any evidence showing that PTSD or any dermatologic pathology 
occurred while the appellant was in service.

While service medical records reveal no diagnosis of, or 
treatment for, either PTSD or any skin disorder, the post-
service medical evidence clearly indicates that the appellant 
has suffered from psychiatric symptomatology for many, many 
years.  The diagnoses over the years repeatedly list the 
appellant as suffering from major depression- not PTSD.  The 
appellant was hospitalized for psychiatric treatment in 
October 1986, at Our Lady of Peace Hospital.  The medical 
records from that hospital stay indicate that the appellant 
related her illness to her job where she had been sexually 
harassed by two men and one woman and where she was involved 
in related prolonged litigation.  A telephone interview with 
a close friend of the appellant indicated that the 
appellant's breakdown was a culmination of events relating to 
a sexual harassment court case pending between 1981 and 1986.  
There was no mention of any in-service incident.  After a 
requested consultation, the appellant was noted to have a 
long history of very dry skin; she was diagnosed with early 
seborrhea/xerosis.  The discharge summary from that 
hospitalization stated that the appellant's prognosis was 
guarded, "given her long history of psychiatric problems 
dated back to her adolescent years according to family 
members."

A private physician's note, dated in September 1991, 
indicates that the appellant had presented with a request for 
a prescription for medication for contact dermatitis.  The 
appellant was subsequently hospitalized at Ten Broeck 
Hospital for psychiatric care in November 1991.  The 
appellant was noted to have a long history of recurrent 
depression.  She complained of constant headaches during this 
hospitalization, but she did not complain of, or receive 
treatment for, any skin disorder.  The discharge diagnosis 
was borderline personality disorder with depression.  

A VA mental health clinic treatment note, dated in July 1994, 
stated that the appellant was dealing with issues related to 
her childhood sexual abuse.  A treatment report from a 
private psychologist, dated in June 1995, indicated that the 
appellant had initially presented, in April 1994, with 
chronic symptoms of depression.  The psychologist opined that 
the appellant had related several traumatic experiences in 
which she had been sexually abused and harassed in the Army, 
which may be related to her present symptomatology.  The 
psychologist diagnosed the appellant with dysthymic disorder; 
there was no mention of PTSD.

The appellant was hospitalized in a Charter Springs 
Behavioral Health System facility in May 1996.  She reported 
chronic depression all her life and stated that her first 
psychiatric hospitalization occurred when she was twenty-one 
years old.  The previous medical history indicated a history 
of hypothyroidism with follow-up by a family doctor, as well 
as treatment by a cardiologist for chest pains.  There was no 
mention of any diagnosis of, or treatment for, any skin 
disorder.  The Axis I diagnosis listed in the discharge 
summary was major depression, severe, recurrent, without 
psychosis.  

VA mental health clinic notes, dated in 1997 and 1998, 
indicate that the appellant was diagnosed with major 
depression.  In December 1998, the appellant told her 
physician that her depression was related to sexual 
harassment in service; a diagnosis of depression and PTSD was 
given at that time.  

The appellant was treated at the Ocala Podiatry center in 
September 1998.  The initial history and physical report 
reveals a previous medical history of hypothyroid, 
depression, migraines and anxiety.  Once again, there was no 
mention of any complaints of, or treatment for, any skin 
disorder.

The appellant underwent a VA psychiatric examination in March 
1998.  The appellant was noted to have first been admitted 
for psychiatric care in 1972, with a diagnosis of stress.  
She reported having been beaten with a razor strop by her 
father and having been abused physically and verbally by her 
parents.  The examiner stated that the appellant did not fit 
the criteria for PTSD symptomatology, either past or present.  
An Axis I diagnosis of history of PTSD; major depression with 
psychotic features was rendered, along with an Axis II 
diagnosis of paranoid personality disorder.

There is no evidence of any in-service PTSD or any skin 
disorder of any kind.  The appellant has not provided any 
medical evidence, except the statement of her opinions 
contained in her written statements to establish that she 
suffers from any skin disorder or from PTSD and her 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, there is no medical evidence which indicates 
that the appellant incurred any skin disorder during service 
or PTSD, and such would be required to make the claims 
plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  (Citation omitted.)  
In the absence of proof of a present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  The current medical evidence of record does not 
demonstrate that the appellant currently suffers from any 
PTSD or any skin disorder.  Thus, the claims for service 
connection for PTSD and any skin disorder must be denied as 
not well-grounded.  Where there is no medical evidence 
demonstrating that the claimed disorder currently exists, the 
claim is not well-grounded.

Because the appellant's claims are not well-grounded, the VA 
is under no duty to assist the appellant in further 
development of either claim.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Where a claim is not 
well-grounded it is incomplete, and the VA is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  The Board finds in this case 
that the RO fulfilled its obligation to the appellant in its 
May 1996 rating decision and in its January 1997 SOC in which 
the appellant was informed that there was no clinically 
demonstrated in-service skin disorder or any diagnosis of 
current PTSD or current skin disorder.  Thus, the Board 
concludes that the notice required in Robinette has been 
satisfied.  

Moreover, there is no indication that there are any available 
records which would make the claims well-grounded.  Further 
as the evidence needed to well-ground these two claims is 
essentially similar to that needed to allow them, the 
appellant has been informed as to what is needed.  We have 
reviewed the contentions concerning Manual provisions and 
development.  Appropriate development was conducted, as has 
been noted.  Further development of not-well-grounded claims 
is precluded.  See Morton v. West, 12 Vet. App. 477 (1999).

Since the appellant has failed to present competent medical 
evidence that she currently suffers from PTSD or from any 
skin disorder, and since she has failed to present competent 
medical evidence that her claim of PTSD or any skin disorder 
is plausible, that is, she has failed to present medical 
evidence that links the alleged PTSD and the alleged skin 
disorders to service, the claims for service connection for 
PTSD and for various skin disorders must be denied as not 
well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

A timely substantive appeal to an April 1995 RO determination 
which denied the appellant's claim of entitlement to an 
evaluation in excess of 10 percent for a right foot 
disability was not filed and the appeal as that issue is 
dismissed.

Well-grounded claims for entitlement to service connection 
for PTSD and various skin disorders not having been 
submitted, the claims are denied.


REMAND

As noted above, with respect to the claim for a increased 
rating for a right foot disability, the RO denied entitlement 
to an increased rating in excess of 10 percent for that 
disability by rating decision dated in May 1996.  The 
appellant's representative indicated disagreement with that 
decision by a letter dated in December 1996.  In such cases, 
there is some authority that the appellate process has 
commenced and that the veteran is entitled to a statement of 
the case on the issue.  See Pond v. West, 12 Vet App 341 
(1999); Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, while the Board does not have jurisdiction to 
decide the issue of an increased rating for a right foot 
disability on the merits under the aforementioned guidance, 
the issue of an increased rating for the right foot 
disability is to be remanded to the RO for additional action.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, in accordance with 
applicable procedures, consider any 
pertinent evidence obtained since the 
Notice of Disagreement, and as 
appropriate issue a Statement of the Case 
on the right foot increased rating issue, 
if the matter remains denied.

2.  The RO should, with the promulgation 
of the Statement of the Case on the 
increased evaluation for a right foot 
disability, inform the appellant that to 
complete the appellate process she should 
complete a timely substantive appeal and 
forward it to the RO.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until she receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



